Name: 2002/183/EC: Commission Decision of 28 February 2002 amending Decisions 95/233/EC and 96/482/EC as regards the importation of live poultry from third countries with respect to Bulgaria and repealing Decision 96/483/EC (Text with EEA relevance) (notified under document number C(2002) 641)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cooperation policy;  agricultural activity;  trade;  animal product;  tariff policy
 Date Published: 2002-03-02

 Avis juridique important|32002D01832002/183/EC: Commission Decision of 28 February 2002 amending Decisions 95/233/EC and 96/482/EC as regards the importation of live poultry from third countries with respect to Bulgaria and repealing Decision 96/483/EC (Text with EEA relevance) (notified under document number C(2002) 641) Official Journal L 061 , 02/03/2002 P. 0056 - 0060Commission Decisionof 28 February 2002amending Decisions 95/233/EC and 96/482/EC as regards the importation of live poultry from third countries with respect to Bulgaria and repealing Decision 96/483/EC(notified under document number C(2002) 641)(Text with EEA relevance)(2002/183/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from, third countries, of poultry and hatching eggs(1), as last amended by Decision 2001/867/EC(2), and in particular Article 21, Article 23(1), and Articles 24 and 26 thereof,Whereas:(1) Commission Decision 95/233/EC(3), as last amended by Commission Decision 2001/751/EC(4), lists in principle third countries, from which Member States are authorised to import live poultry and hatching eggs including ratites and eggs thereof.(2) Commission Decision 96/482/EC(5), as last amended by Commission Decision 2000/505/EC(6), lays down more detailed rules for the importation of live poultry and hatching eggs and the relevant animal health certificates.(3) Commission Decision 96/483/EC(7), as last amended by Commission Decision 96/628/EC(8), establishes the list of third countries, which are entitled to use the specific models of animal health certificates.(4) Bulgaria has requested to be authorised for exports of live poultry and hatching eggs to the Community and has submitted the necessary guarantees.(5) An inspection carried out by the Commission's services to Bulgaria in October 2000 has shown that Bulgaria is covered by sufficiently well structured and organised veterinary services regarding the animal health status concerning poultry.(6) Furthermore the Bulgarian veterinary authorities have been able to demonstrate that the specific animal health requirements as laid down in Decision 96/482/EC are fulfilled.(7) It is appropriate therefore to add Bulgaria to the lists of third countries laid down by Decision 95/233/EC.(8) Croatia was allowed to export live poultry and hatching eggs only from designated areas of its territory. Inspections carried out in September/October 1997 and October 2000 have revealed that there is no further need for regionalisation.(9) For reasons of transparency the list in the Annex to Decision 96/483/EC should be incorporated into Decision 96/482/EC. At the same time Bulgaria shall be added to it and the whole country of Croatia shall be listed without regionalisation.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I and Annex II to Decision 95/233/EC shall be replaced by Annex I and Annex II to this Decision.Article 2In Decision 96/482/EC Article 2(1) shall be deleted and replaced by the following: "1. Member States shall authorise imports of:(a) breeding and productive poultry, coming from third countries or parts thereof listed in column A of part I of Annex I to this Decision and conforming to the requirements laid down in the model animal health certificate set out as Model A in part II of Annex I to this Decision;(b) hatching eggs, coming from third countries or parts thereof listed in column B of part I of Annex I to this Decision and conforming to the requirements laid down in the model animal health certificate set out as Model B in part II of Annex I to this Decision;(c) day-old chicks, coming from third countries or parts thereof listed in column C of part I of Annex I to this Decision and conforming to the requirements laid down in the model animal health certificate set out as Model C in part II of Annex I to this Decision;(d) slaughter poultry, and poultry for restocking game supplies, coming from third countries or parts thereof listed in column D of part I of Annex I to this Decision and conforming to the requirements laid down in the model animal health certificate set out as Model D in part II of Annex I to this Decision,provided that they are accompanied by the relevant certificate, duly completed and signed."Article 3Annex III to this Decision shall become part I of Annex I to Decision 96/482/EC and Annex I to Decision 96/482/EC shall become part II of Annex I.Article 4Decision 96/483/EC shall hereby be repealed.Article 5This Decision is addressed to the Member States.Done at Brussels, 28 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31.10.1990, p. 6.(2) OJ L 323, 7.12.2001, p. 29.(3) OJ L 156, 7.7.1995, p. 76.(4) OJ L 281, 25.10.2001, p. 24.(5) OJ L 196, 7.8.1996, p. 13.(6) OJ L 201, 9.8.2000, p. 8.(7) OJ L 196, 7.8.1996, p. 28.(8) OJ L 282, 1.11.1996, p. 73.ANNEX I"ANNEX IList of third countries from which Member States authorise imports of live poultry and hatching eggs, ratites and eggs thereof excluded>TABLE>"ANNEX II"ANNEX IIList of third countries from which Member States authorise imports of live ratites and eggs thereof>TABLE>"ANNEX III"ANNEX IPART IList of third countries or parts of third countries which are authorised to use the model certificates A to D laid down in Annex I part II are marked with an X>TABLE>"